           Case 1:18-cv-08321-JPO Document 17 Filed 10/11/18 Page 1 of 1



                           MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                              87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                      PHONE 212.620.0938 FAX 646.998.1972




                                                                                       October 11, 2018
VIA ECF
The Honorable J. Paul Oetken
United States District Court, SDNY
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


                Re:      Marcelo Rivera Neri, et al v. Ariey Nussbaum, et al.
                         Case No. 18CV-08321 (JPO)


Dear Judge Oetken:

        Our office is counsel to the defendants in the above referenced matter. We respectfully write to
request a 30-day adjournment of the Initial Case Conference scheduled for Monday October 15, 2018 at
11:45 a.m. as I have a conflict. This is the first request for an adjournment. This request is made on consent
with plaintiff’s counsel.

        We thank Your Honor for considering the foregoing.


                                                                   Respectfully Submitted,

                                                                   /s/ Lawrence F. Morrison

                                                                   Lawrence F. Morrison
                                                                   lmorrison@m-t-law.com

CC:     Paul Hershan, Esq. (via ECF)
